Bond, J.
The petition in this case is as follows: “For amended cause of action, plaintiff-states that defendants are husband and wife. Plaintiff further states that on or about the twenty-eighth day of April, 1896, *516plaintiff and defendant Charles Culver, as agent of Ella Culver, entered into a contract whereby plaintiff agreed to erect, build, or put in a concrete sidewalk in front of defendant’s, Ella Culver’s, three business houses, situated on lots 1, 2, and 3, in block 6, in the city of Clarence, Shelby county, Missouri. Said sidewalk being, according to said contract, about eighty feet in length by ten feet in width, for which defendant agreed to pay plaintiff for erecting, building, or putting in said sidewalk the sum of seventeen cents per square foot. Plaintiff says that it was further agreed in and by said contract that the defendants would furnish all material necessary for the building of said sidewalk except cement.
“Plaintiff states that the material to be furnished by defendants, as per contract aforesaid, was to be so furnished and put on the ground aforesaid by the tenth day of May, 1896, and the material to be furnished by the plaintiff necessary to comply with the terms of said contract on his part to be performed was also to be put on the ground by said tenth day of May, 1896. Plaintiff says he furnished the cement as agreed in and by said contract, together with all tools necessary to the construction of said sidewalk and entered upon the work of building said sidewalk under said contract, but on the-'day of May, 1896, defendants notified plaintiff to quit said work, and compelled plaintiff to abandon same, although plaintiff was ready and willing to comply with said contract in all its details on his part to be performed. Plaintiff further says that defendants had no reasonable cause to compel plaintiff to quit said work.
“Wherefore plaintiff is damaged in the sum of one hundred and fifty dollars, for which, with costs, plaintiff prays judgment.”
A demurrer was interposed, on the ground, among *517others, that defendant Ella Culver was a married woman, and “could not bind herself at law in the contract sued upon and in the appointment of an agent, except as to her sole and separate property.” The trial court sustained the demurrer. Plaintiff excepted to said ruling, and declining to plead further, the court dismissed the petition, from which this appeal is prosecuted.

Married woman: right to contract with respect to her property: construction of statutes.

The ruling of the trial court was erroneous. It is not claimed that it can be supported on any other ground than the cause of demurrer above quoted. Thát this is wholly insufficient, must appear from an inspection of the section of the statute empowering married women to contract, and an examination of the decisions of appellate courts which have construed the act in question. R. S. 1889, sec. 6864; Hiltenbrandt v. Robitzsch, 62 Mo. App. 439; Goldsmith v. Taussig, 60 Mo. App. 460; McCorkle v. Goldsmith, 60 Mo. App. 475; Brown v. Dressler, 125 Mo. 593, 594. None of these cases condition the power of married women to contract (as contended by respondent) upon the fact that she is engaged in some kind of business on her own account. Neither does the statute put any such limitations on the power to contract granted to married women. The learned counsel misunderstands the object of the law. Its purpose was not only to enable a married woman “to carry on and transact business on her own account,” but to give her the additional power “to contract and be contracted with, to sue and be sued, and to enforce and have enforced against her property such judgments as may be rendered for or against her,” and to authorize suits for and against he.r with or without the joinder of her husband. In passing upon this statute the supreme court in the case cited, said: “Under its provisions a married woman *518may transact any business on her own account, may make any contract with respect to her property, whether it be real, personal, or mixed, and all such contracts, being otherwise valid, will be alike binding on her and on those with whom she contracts, and may be enforced in the courts.” About the only way in which she can not act independently of her husband is in conveyances of her real estate held as at common law. In that matter the statute requiring the joinder of her husband in the conveyance has not been abrogated. The judgment of the circuit court will be reversed and the cause remanded, with directions to overrule the ground of demurrer above stated, and to proceed with the trial of the cause in accordance with this opinion.
All concur.